Exhibit 10.55 SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (“Agreement”) is made and entered into by and between Lysa A. Clemens (the “Executive”) and Career Education Corporation, a Delaware corporation (the “Company”). 1.Separation and Effective Dates:The Executive’s employment with the Company and, to the extent applicable, with its direct and indirect subsidiaries, affiliates, companies, divisions, units, schools, and affiliated schools (the “Company Affiliates”), terminates effective October 16, 2015 (the “Separation Date”). The Executive understands and agrees that from and after the Separation Date, she is no longer authorized to incur any expenses, obligations or liabilities on behalf of the Company or the Company Affiliates.This Agreement shall not become effective or enforceable until all parties have signed an original of this Agreement and the revocation period referenced in Paragraph 18 has expired. 2.No Claims:The Executive represents and agrees that she has not filed any notices, claims, complaints, charges, or lawsuits of any kind whatsoever against the Releasees (as defined in Paragraph 11) with any court, any governmental agency, any regulatory body or any other third party with respect to any matter related to the Company, a Company Affiliate or a Releasee, or arising out of her employment with and/or separation from the Company. 3.Payment of Moneys Owed:The Executive and the Company acknowledge that the Company has paid, or will pay no later than October 31, 2015, all remuneration owed to the Executive as a result of her employment with and separation from the Company, related to (a) her salary through the Separation Date, (b) all accrued (but unused) vacation pay for 2015 through the Separation Date, and (c) all business expenses, if any, incurred by her through the Separation Date as a result of her employment with the Company, provided that such expenses are authorized under and consistent with the expense reimbursement policies of the Company.Except as specifically provided for in this Paragraph 3 and in Paragraphs 6 and 9, the Executive shall not be entitled to receive any compensation or benefits of employment from the Company or any Company Affiliate following the Separation Date. 4.Non-Admission of Liability and Acknowledgement of Compliance:This Agreement and the fact that it was offered are not and shall not in any way be construed as admissions by the Company that it violated any federal, state or local law, statute or regulation, or that it acted wrongfully with respect to the Executive or to any other person or entity in any manner.The Company specifically disclaims any liability to or wrongful acts against the Executive or any other person or entity. Further, the Executive acknowledges and agrees that it is the policy of the Company to comply with all applicable federal, state and local laws and regulations.The Executive affirms that she has reported all compliance issues and violations of federal, state and local laws or regulations or Company policy of which she had knowledge during the term of her employment, if any.The Executive represents and acknowledges that she has no further or additional knowledge or information regarding compliance issues or possible violations of federal, state or local laws or regulations or Company policy other than what the Executive has previously raised, if any.Nothing in this Agreement prohibits or restricts the Executive from initiating communications directly with, or responding to any inquiry from, or providing testimony before, any self-regulatory organization or state or federal regulatory authority, regarding this Agreement or its underlying facts or circumstances.Furthermore, Paragraph 9 does not require the Executive to contact the Company regarding the subject matter of any such communications before engaging in such communications. 5.Non-Admissibility:Neither this Agreement nor anything in this Agreement shall be construed to be or shall be admissible in any proceeding as evidence of or an admission by the Company or the Executive of any violation of any state, federal or local laws or regulations or any rules, regulations, criteria or standards of any regulatory body.This Agreement may be introduced, however, in any proceeding to enforce the Agreement. 6.Consideration:In exchange for the promises and agreements made by the Executive contained in this Agreement and in addition to the benefits provided there under, the Company will: (a) Within twenty (20) business days following the date this Agreement may no longer be revoked by the Executive as described in Paragraph 18 of this Agreement (and provided that this Agreement has not been revoked), pay to the Executive a lump-sum severance payment in the amount of $624,800.00, less all applicable taxes and other withholdings, which amount is the sum of (i) the Executive’s annual base salary ($390,500.00), plus (ii) the Executive’s target value of her annual incentive under the Company’s 2015 Annual Incentive Program (60%, or $234,300), to be paid in accordance with the terms of the Company’s Executive Severance Plan; (b) If the Executive is currently a participant in the Company health and/or dental insurance plan(s) and the Executive timely elects to continue insurance coverage under federal COBRA law, the Company will partially subsidize such COBRA coverage such that the Executive will only pay the same cost that similarly situated active employees of the Company pay for such insurance coverage for the following months: November 1, 2015 through October 30, 2016; (c) For a period not to exceed one (1) year after the Separation Date, provide the Executive with outplacement services by an organization selected by the Company, in its sole discretion; and (d)Waive any non-compete covenant or obligation contained in any long term incentive award or other agreement with the Executive. The Executive acknowledges that the monies and benefits set forth in this Paragraph 6 constitute additional consideration above and beyond anything to which the Executive is already entitled, in exchange for Executive’s execution of this Agreement. 7.No Disparagement or Encouragement of Claims: The Executive agrees that Executive will not, nor will she cause anyone else to, make any statement or issue any communication, written or otherwise, that disparages, criticizes or otherwise reflects adversely on or encourages any adverse action against the Company, any Company Affiliate or any Releasee (as defined in Paragraph 11), to either the press, the media or any other third party, except if testifying truthfully under oath pursuant to any lawful court order or subpoena or otherwise responding to 2 or providing disclosures required by law.The Company similarly agrees that its officers and directors will not, nor will they cause anyone else to, make any statement or issue any communication, written or otherwise, that disparages, criticizes or otherwise reflects adversely on or encourages any adverse action against the Executive to either the press, the media or any third party, except if testifying truthfully under oath pursuant to lawful court order or subpoena or otherwise responding to or providing disclosures required by law. 8.Non-Solicitation and Confidential Information. 8.1Confidential Information and Protection of Confidential Information.The Executive acknowledges that, throughout and as an incident to her employment with the Company, the Executive has become acquainted with and received Confidential Information relating to the Company, including trade secrets, processes, methods of operation, business models and plans, advertising and marketing plans and strategies, Company records, research techniques and results, academic programs, academic course development, methods of instruction, training programs, computer programs, databases, software codes, systems and models, marketing, promotional and sales programs, and financial information concerning the business of the Company, which information is not readily available to the public and gives the Company an opportunity to gain an advantage over competitors who do not know or use this information in the same manner as the Company, and which the Company regards as confidential and proprietary (collectively “Confidential Information”).Such Confidential Information includes, but is not limited to: (i)information relating to the Company’s past and existing students and vendors and the development of prospective students and vendors, including, but not limited to, specific student service and product requirements, pricing, arrangements, payment terms, student lists and other similar information; (ii) inventions, designs, methods, discoveries, works of authorship, creations, improvements or ideas developed or otherwise produced, acquired or used by the Company; (iii) advertising and marketing plans and strategies; (iv) the Company’s proprietary programs, processes or software; (v) the subject matter of any patents, design patents, copyrights, trade secrets, trademarks, service marks, trade names, trade dress, manuals, operating instructions, training materials, and other industrial property; and (vi) other confidential and proprietary information or documents relating to the Company or its students or vendors which the Company reasonably regards as being confidential.Confidential Information does not include: (a) information known in general to the Executive’s profession, or that becomes known thereafter, other than by an unauthorized act of the Executive; (b)information that was lawfully in the Executive’s possession before her employment with the Company; or (c) information obtained lawfully and in good faith from another party after such disclosure emanating from an original source other than the Company.
